Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20          PageID.508    Page 1 of 10



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

             Plaintiff,
v.
                                                      Case No. 12-20751
WILLIAM MICHAEL HOWARD,

           Defendant.
________________________________/

               OPINION AND ORDER GRANTING DEFENDANT’S
            EMERGENCY MOTION FOR COMPASSIONATE RELEASE,
              ORDERING DEFENDANT’S IMMEDIATE RELEASE,
                 AND SETTING CONDITIONS FOR RELEASE

      Defendant William Howard pleaded guilty to one count of possession of a stolen

firearm in violation of 18 U.S.C. § 922(j). (ECF No. 23, PageID.63.) On August 22, 2013,

the court sentenced him to a within-the-Guidelines sentence of 120 months of

imprisonment. (ECF No. 30, PageID.104.) He is currently incarcerated at FCI Ashland

Satellite Camp and is scheduled to be released on April 4, 2022. (ECF No. 33,

PageID.124.) Pending before the court is Defendant’s “Emergency Motion for

Compassionate Release.” (ECF No. 33.) The court held argument on the motion on

August 6, 2020. For the reasons explained below, the court will grant Defendant’s

motion.

      Defendant is 63 years old, has a Body Mass Index (BMI) of 37.6, and has

hypertension and diabetes. (Id. at PageID.140–141.) He argues that his release is

justified based on these health conditions because they place him at an increased risk

of contracting the Coronavirus Disease (“COVID-19”) while incarcerated. (Id. at
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20           PageID.509     Page 2 of 10



PageID.125.) In response, the Government concedes that Defendant’s health

conditions make him more vulnerable to COVID-19 and, as such, qualify as an

“extraordinary and compelling reason[] for release” under Sentencing Guidelines

Manual § 1B1.13(1)(A) & cmt. n.1(A)). (ECF No. 36, PageID.393.) Nevertheless, the

Government maintains that Defendant’s motion should be denied because Defendant

would present a danger to the community if released and further argues that the

sentencing factors outlined in 18 U.S.C. § 3553 do not support his early release. (Id.)

      While Government initially argued that Defendant failed to exhaust his

administrative remedies, it subsequently decided to waive its exhaustion argument in its

supplemental briefing and at oral argument. (ECF No. 38, PageID.482.) The exhaustion

requirement for compassionate release motions amounts to a mandatory claim-

processing rule. United States v. Alam, 960 F.3d 831, 834 (6th Cir. 2020). However, this

requirement can be waived or forfeited. Hamer v. Neighborhood Hous. Servs., 138 S.

Ct. 13, 17 (2017) (“If properly invoked, mandatory claim-processing rules must be

enforced, but they may be waived or forfeited.”). Thus, based on the Government’s

changed position on the exhaustion argument, the court cuts to the substantive merits

of Defendant’s motion.

      If, such as in this case, a Defendant presents “extraordinary and compelling

reasons warrant such a reduction,” 18 U.S.C. § 3582(c)(1)(A), the court must then

consider the sentencing factors provided under 18 U.S.C. § 3553(a) and determine if a

sentence reduction “is consistent with applicable policy statements issued by the

Sentencing Commission.” Id. U.S. Sentencing Guidelines Manual § 1B1.13 (U.S.

Sentencing Comm’n 2018) is the “applicable policy statement[]” with which courts must


                                            2
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20            PageID.510     Page 3 of 10



comply. 18 U.S.C. § 3582(c)(1)(A). Relevant here, § 1B1.13 provides that a defendant

must “not [be] a danger to the safety of any other person or to the community” under 18

U.S.C. § 3142(g).

       The Government argues that Defendant would pose a danger to the community if

released principally because “he is a multi-convicted felon who was found in possession

of a firearm and has a lengthy criminal history.” (ECF No. 36, PageID.393.) During

argument, the Government highlighted Defendant’s 1978-armed robbery conviction,

2010 drug offense, and his instant firearm offense. 1 These kinds of offenses are,

indeed, serious and raise the specter of danger to others. The court nonetheless does

not find that Defendant would in fact pose a danger to others or the community if

released at this point in his sentence.

       Defendant’s most serious offense of armed robbery occurred roughly 42 years

ago. This decades-old offense does not render Defendant, now sixty-three years old

with an assortment of serious health conditions, a present danger to the community. Nor

is the court persuaded that Defendant’s more recent offenses demonstrate his present

danger to the community. Certainly, the court does not condone Defendant’s prior

conduct, but the court heavily weighs Defendant’s apparent good behavior during his

incarceration, his present age, and health conditions in assessing is his current risk of

dangerousness. Defendant’s age is perhaps most probative in this assessment.

Defendant committed the instant offense in his early fifties; however, empirical data

suggests that offenders over sixty are “substantially less likely than younger offenders to


       1It strikes the court as neither persuasive nor in good form for Defendant’s
counsel to repeatedly label as “mean-spirited” opposing counsel’s arguments, all of
them well within the bounds of fair comment. (ECF No. 37, PageID.420.)

                                             3
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20            PageID.511     Page 4 of 10



recidivate following release.” Kim Steven Hunt & Billy Easley, The Effects of Aging on

Recidivism Among Federal Offenders, U.S. Sentencing Comm’n, at 3 (2017),

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/2017/20171207_Recidivism-Age.pdf. Defendant’s age mitigates his risk of

dangerousness to others.

       Moreover, the court weighs the fact that Defendant has completed the majority of

his substantial ten-year sentence. According to the case’s assigned Probation Officer,

Defendant may be eligible for release to a halfway facility in—or even before—October,

2021. Empirical data also suggests that sentences similar to Defendant’s instant

sentence correspond with a reduction in recidivism. See Ryan Cotter, Length of

Incarceration and Recidivism, U.S. Sentencing Comm’n, at 4 (April 2020),

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-

publications/2020/20200429_Recidivism-SentLength.pdf (“[O]ffenders incarcerated for

more than 60 months up to 120 months were approximately 17 percent less likely to

recidivate relative to a comparison group sentenced to a shorter period of

incarceration.”). In sum, the court concludes that Defendant’s present age, health

conditions, and good behavior—in combination with the fact that he has served the

majority of his 120-month sentence—indicate that he would not pose a danger to the

community if released at this stage in his life. The court now turns to the relevant

sentencing factors.

       Title 18 U.S.C. § 3553(a) provides that “[a] court, in determining the particular

sentence to be imposed, shall consider[:]”

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

                                             4
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20            PageID.512    Page 5 of 10




      (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect for the
             law, and to provide just punishment for the offense;

             (B) to afford adequate deterrence to criminal conduct;

             (C) to protect the public from further crimes of the defendant; and

             (D) to provide the defendant with needed educational or vocational
             training, medical care, or other correctional treatment in the most effective
             manner;

      (3) the kinds of sentences available;

      (4) the kinds of sentence and the sentencing range established . . .

      (5) any pertinent policy statement . . .

      (6) the need to avoid unwarranted sentence disparities among defendants with
      similar records who have been found guilty of similar conduct; and

      (7) the need to provide restitution to any victims of the offense.

      “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

3553(a)’s statutory objectives.” United States v. Kincaid, 805 F. App’x 394, 394 (6th Cir.

2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009)).

      “[T]he nature and circumstances of the offense and the history and

characteristics of the defendant.” 18 U.S.C. § 3553(a)(1). Defendant claims that he

possessed the firearm because he took it away from children. (ECF No. 33,

PageID.146.) As explained above, Defendant’s most serious offense occurred long ago.

Though his record is not spotless, his present age, medical conditions, and current

length of incarceration correspond with a lower risk of recidivism. Defendant’s age and

medical conditions also make him particularly vulnerable to contracting COVID-19. In

supplemental briefing provided by counsel following the motion hearing, it appears that

                                              5
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20             PageID.513     Page 6 of 10



at least three inmates at Defendant’s facility have tested positive for COVID-19. (ECF

No. 42-1, PageID.500.) The Government responds that these positive tests represent

inmates who initially tested positive when they entered Ashland from different facilities

and who were thereafter placed in quarantine before being released into general

population. (ECF No. 43, PageID.502–503.) Ashland’s reported data also show that one

staff member has “recovered” although the data lists no positive staff test results. That

staff are sometimes shifted from place to place, as with prisoners, provides one possible

explanation for this. Of note, the data now shows that six inmates have tested positive.

Covid-19, Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Aug. 19,

2020).

         As discussed during the hearing, there exist testing limitations within the BOP,

not dissimilar to the testing limitations which exist throughout the country. The

Government asserts that prisoners receive “rapid” testing, but it is not clear whether

staff, or the individuals with whom they live, are afforded the same testing resources.

Ashland’s one “recovered” staff member exemplifies these testing limitations. Testing

can be difficult to obtain, results can weeks to receive, and individuals who present with

no symptoms may go untested. See Jamie Ducharme, Patients Are Waiting Weeks for

COVID-19 Test Results. Here's Why That's a Huge Problem, Time.com (July 22, 2020,

11:07 AM), https://time.com/5869130/covid-19-test-delays/ (discussing delays in

COVID-19 testing). Staff come to work and go home from facilities and, like the rest of

free society, some may choose to not abide by proper social distancing and other

relevant protocols. The court recognizes that the BOP has implemented procedures to

limit the spread of COVID, but certain risks simply cannot be avoided, particularly those


                                              6
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20              PageID.514      Page 7 of 10



associated with the rotating inflow of staff, the facility’s open-air dormitory layout, and

shared lavatories. These limitations are exemplified by the confirmed inmate cases of

COVID-19 at the facility and positive inmate tests. Yes, the infection rates at

Defendant’s facility appear low as compared to other institutions based on current

reported data, but the data only tell so much of the story. The virus is within Defendant’s

facility, and once it more fully spreads—which Defendant’s expert opines is but a matter

of time—Defendant will be one of the individuals most at risk for suffering severe

symptoms. The court concludes that this risk weighs in favor of release.

       “The need for the sentence imposed . . . to reflect the seriousness of the

offense, to promote respect for the law, and to provide just punishment for the

offense.” 18 U.S.C. § 3553(a)(2)(A). Defendant was sentenced to the statutory

maximum of 120 months for the instant firearms offense. (ECF No. 23, PageID.66.) The

court does not find that early release at this point in Defendant’s sentence—when he

has already served approximately 80 percent of his sentence— would undermine the

serious nature of the offense or deter respect for the law.

       “[T]he need for the sentence imposed . . . to afford adequate deterrence to

criminal conduct.” 18 U.S.C. § 3553(a)(2)(B). The court is satisfied that the portion of

Defendant’s sentence already served is adequate to promote deterrence, especially

given Defendant’s age.

       “[T]he need for the sentence imposed . . . to provide the defendant with

needed educational or vocational training, medical care, or other correctional

treatment in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). Defendant is

sixty-three years old, has a high BMI and suffers from diabetes and high blood


                                              7
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20            PageID.515     Page 8 of 10



pressure. These conditions are recognized risk factors for COVID-19, and as explained

above, make Defendant especially vulnerable to contracting the virus while

incarcerated. Thus, continued incarceration poses a heightened risk to Defendant’s

health as compared to his proposed residence for release; the home of his

granddaughter at which Defendant would have his own bedroom and minimal contact

with others. The court affords no weight to the need for continued detention to obtain

additional education or vocational training.

       “[T]he sentencing range established.” 18 U.S.C. § 3553(a)(4). Defendant was

sentenced to 120 months imprisonment, the statutory maximum for his offense. (ECF

No. 30, PageID.104.) This factor weighs in favor of release.

       At the hearing, the court heard testimony from Defendant’s granddaughter, with

whom he would live upon his release. She testified that Defendant would have his own

bedroom and that the home would be occupied by no one other than Defendant,

herself, and her minor child. Defendant’s granddaughter further testified to the strict

precautions she has undertaken to prevent the spread of COVID-19 in her household

and stated that notwithstanding Defendant’s criminal history, she was fully prepared to

allow Defendant to reside with her. Based on this presentation, the court is satisfied that

Defendant would be able to properly quarantine and abide by social distancing

measures upon his release.

       In granting Defendant’s motion, the court will order Defendant to undergo a

mandatory period of quarantine at the home of his granddaughter. Additionally, he must

comply with all mandatory and special terms of his supervised release, and any




                                               8
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20          PageID.516     Page 9 of 10



additional conditions discretionarily established by the Probation Department.

Accordingly,

      IT IS ORDERED that Defendant’s “Emergency Motion for Compassionate

Release” (ECF No. 33) is GRANTED. The BOP is DIRECTED to release Defendant

IMMEDIATELY. Upon his release, Defendant shall wear a mask while being transported

to his granddaughter’s home and upon arrive immediately commence a 14-day

quarantine.

      IT IS FURTHER ORDERED that Defendant’s sentence of imprisonment is

reduced to time served.

      IT IS FURTHER ORDERED that, immediately upon release, Defendant shall

commence a new term of supervised release of 36 months.

      IT IS FURTHER ORDERED that Defendant shall serve the first 12 months of

supervised release under home confinement, with electronic location monitoring to

commence as soon as the Probation Department can, upon its own determination,

safely install the necessary electronic monitoring equipment and upon such other

conditions as the Probation Department deems necessary.

      IT IS FURTHER ORDERED that, after serving in home-confined supervised

release for 12 months, Defendant will serve the next 12 months without the home-

confinement condition but with a curfew, the details of which shall be imposed by the

Probation Department.

      IT IS FURTHER ORDERED that Defendant’s final 12 months shall be served

according to the original conditions of Defendant’s three-year supervised release term

that the Court imposed upon Defendant’s August 2013 sentencing.


                                           9
Case 2:12-cr-20751-RHC-DRG ECF No. 45 filed 08/19/20                                           PageID.517   Page 10 of 10



            IT IS FURTHER ORDERED that additional conditions will be included in the

 Court’s amended judgment.

            IT IS FURTHER ORDERED that this Order replaces the Court’s August 2013

 designation of supervised release.

                                                                                    s/Robert H. Cleland               /
                                                                                    ROBERT H. CLELAND
                                                                                    UNITED STATES DISTRICT JUDGE


 Dated: August 19, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, August 19, 2020, by electronic and/or ordinary mail.

                                                                                    s/Lisa Wagner                     /
                                                                                    Case Manager and Deputy Clerk
                                                                                    (810) 292-6522
 S:\Cleland\Cleland\HEK\Criminal\12-20751.HOWARD.compassioante.release.HEK.4.docx




                                                                            10
